— Motion by petitioner to suspend respondent, an attorney and counselor-at-law, who was admitted by this court on June 16, 1965, based on his conviction on September 27, 1982 in United States District Court for the Southern District of Florida, on his plea of guilty to counts Nos. 1 and 6 of the indictment, both Federal felonies, in violation of 18 USC 371 and 31 USC 1081, 1082, 1059, and 18 USC 2; and to discipline said respondent.
Motion granted. Respondent is suspended from the practice of law in this State until the further order of this court.
Robert H. Straus, Esq., Chief Counsel to the Grievance Committee for the Second and Eleventh Judicial Districts, 210 Joralemon St., Brooklyn, New York 11201, is hereby appointed as attorney for the petitioner in such proceeding.
The issues raised by the petition and the answer are referred to J. Mitchell Rosenberg, Esq., of 901 Avenue H, Brooklyn, New York 11230 as Special Referee, to hear and to report, with his findings upon each of the issues. Mollen, P. J., Lazer, Mangano, Thompson and Bracken, JJ., concur.